Citation Nr: 0113965	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  98-11 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to June 1969.  
He died on November [redacted], 1997.  The appellant in this action 
is his surviving spouse.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of an April 1998 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wilmington, Delaware.  In a March 2000 decision, the 
Board remanded the issue of entitlement to service connection 
for peripheral neuropathy for accrued purposes to the RO for 
further action.  The case has now been returned to the Board 
for appellate action.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran did not suffer from peripheral neuropathy.


CONCLUSION OF LAW

Entitlement to service connection for peripheral neuropathy, 
for accrued benefits purposes, is denied.  38 U.S.C.A. 
§§ 1110, 5121, 5107 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reflects that in October 1996, the 
veteran filed a claim of entitlement to service connection 
for a bilateral foot condition claimed as secondary to 
herbicide exposure.  The RO interpreted that claim as one for 
peripheral neuropathy and in a February 1997 rating decision 
denied entitlement to service connection for peripheral 
neuropathy claimed as secondary to herbicide exposure.  The 
RO based its denial on the lack of medical evidence 
demonstrating treatment for peripheral neuropathy.  The 
veteran filed a notice of disagreement as to that 
determination in April 1997 and a statement of the case was 
issued.  The veteran perfected his appeal in September 1997 
by filing a substantive appeal.  

The veteran died on November [redacted], 1997 and in December 1997 
the appellant advanced essentially the same service 
connection claims (for accrued benefits purposes) as were 
pending at the time of the veteran's death.  The Board notes 
that although the veteran's appeals terminated with his 
death, Congress has set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
claimant's claim for VA benefits by submitting a timely claim 
for accrued benefits.  See 38 U.S.C.A. § 5121; Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994).  

In an April 1998 rating decision, the RO continued to deny 
entitlement to service connection for peripheral neuropathy 
as secondary to herbicide exposure.  The appellant's 
representative filed a notice of disagreement as to that 
rating decision in June 1998.  A statement of the case was 
issued and the appellant filed a substantive appeal in July 
1998.

In a March 2000 decision, the Board noted that evidence 
associated with the veteran's treatment for lymphoma had 
apparently led to lesions of the spine, which caused weakness 
and some degree of paralysis in the lower extremities.  The 
Board remanded the issue of entitlement to service connection 
for peripheral neuropathy, claimed as secondary to herbicide 
exposure, to the RO for consideration of an underlying claim 
for a lower extremity disability as secondary to lymphoma.  

In a May 2000 rating decision, the RO, in pertinent part, 
granted entitlement to special monthly compensation based on 
loss of use of both lower extremities effective from October 
28, 1997.  However, as explained in a May 2000 supplemental 
statement of the case, the denial of entitlement to service 
connection for peripheral neuropathy, claimed as secondary to 
herbicide exposure, was continued.  

In an April 2001 written brief, the appellant's 
representative noted that the RO had granted entitlement to 
special monthly compensation based on the loss of use of both 
feet as a result of lymphoma.  The representative also noted 
that that the record did not show the veteran had ever been 
diagnosed with peripheral neuropathy.  The representative 
stated there was nothing left in this case to adjudicate and 
requested that the claim of entitlement to service connection 
for peripheral neuropathy be dismissed.  However, the Board 
notes that because the appellant filed the substantive 
appeal, her representative may not withdraw it without the 
express written consent of the appellant.  See 38 C.F.R. 
§ 20.204 (2000).  The record in this action does not reflect 
any consent or withdrawal of the substantive appeal by the 
appellant.  Thus, the Board can not dismiss the appeal on the 
representative's request.  

Following a comprehensive review of the evidence of record, 
it is apparent that the record is silent for any medical 
diagnosis of peripheral neuropathy.  The record does reflect 
an October 1997 private physician statement noting lymphoma 
with marked destruction of the T9 vertebral body causing a 
spinal cord compression and virtual inability to walk.  
However, the RO has addressed that symptomatology in the May 
2000 rating decision which granted entitlement to special 
monthly compensation based on the loss of use of both lower 
extremities.  The remainder of VA and private treatment 
records are silent for any diagnosis of peripheral 
neuropathy.  

Generally, basic entitlement to disability compensation may 
be established for a disability resulting from personal 
injury suffered or disease contracted in the line of duty or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  However, in the absence of a medical 
diagnosis of the claimed disability, entitlement to 
compensation is not warranted and the claim must be denied.  

The Board sympathizes with the appellant in this case with 
regards to the veteran's death.  However, the record shows 
that service-connection was established for the cause of the 
veteran's death from lymphoma and special monthly 
compensation for the loss of use of the lower extremities due 
to the lymphoma was also granted.  There is no basis for 
finding that service connection for peripheral neuropathy is 
warranted because the evidence shows that the veteran never 
suffered from peripheral neuropathy to begin with.  The lower 
extremity symptomatology was instead attributed to the 
lymphoma, and special monthly compensation was paid on an 
accrued benefit basis for loss of use of the lower 
extremities.  

The Board notes in closing that the RO has met its duty to 
assist the appellant in the development of this claim under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  By virtue of the statement of 
the case and supplemental statement of the case issued during 
the pendency of this appeal, the appellant and her 
representative have been given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  Additionally, it appears that all evidence 
identified by the appellant as relative to this claim has 
been obtained and associated with the claims folder.  No 
additional pertinent evidence has been identified.  Thus, the 
Board concludes that no reasonable possibility exists that 
further assistance would aid in substantiating this claim and 
that no useful purpose would be served by delaying appellate 
review by remanding the case for review by the RO under the 
provisions of the new legislation.  


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

